PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Red Hat, Inc.
Application No. 16/554,045
Filed: 28 Aug 2019
Attorney Docket Number: 20151075USCON/49145.16502
For: MANAGEMENT OF CONTEXTUAL INFORMATION FOR DATA
:
:
:
:	DECISION ON PETITION
:
:
:





This is a decision on the renewed petition under 37 CFR 1.78 (e) filed June 13, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of priority to the prior-filed nonprovisional application listed in the Application Data Sheet (ADS) filed January 12, 2022.
 
The petition is GRANTED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is only applicable to those applications filed on or after November 29, 2000 and after the expiration of the period specified in 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2) 	the petition fee set forth in § 1.17(m); and

(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

All the above requirements having been satisfied, the late claim for benefit of priority under 35 U.S.C. 120 are accepted as being unintentionally delayed.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR (e) and the formal requirements for claiming domestic benefit (see MPEP § 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 211.05.

A corrected Filing Receipt, which includes the benefit claim to the prior-filed application, accompanies this decision on petition.

This application is being forwarded to Technology Center Group Art Unit 2153 for consideration by the examiner of the claim under 35 U.S.C. 120 of the prior-filed nonprovisional application. 

Any questions concerning this matter may be directed to the undersigned at 571-272-4914.

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions



ATTACHMENT: Corrected Filing Receipt